           Case 1:20-cv-10499-ADB Document 6 Filed 09/15/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

RAS AMALLAH MOORIS-BEY,                         *
                                                *
                 Plaintiff,                     *
                                                *
                 v.                             *
                                                             Civil Action No. 20-10499-ADB
                                                *
ERIN SHEEHAN, Director of Registry of           *
Motor Vehicles, et al.,                         *
                                                *
                 Defendants.                    *
                                                *

                                  FINAL ORDER OF DISMISSAL

        In accordance with the memorandum and order dated September 15, 2020, dismissing

this action for the reasons stated therein, it is hereby ORDERED that the above-captioned matter

is dismissed in its entirety.


 Dated: 9/15/2020                          By the Court,

                                           /s/ Karen Folan
                                           Deputy Clerk
